LATTIMORE, Judge.
Conviction for assault to murder; punishment, two years in the penitentiary.
We are met at the threshold of our consideration of this case by the fact that there is a defective appeal bond herein. The clerk’s index to the transcript shows that said appeal bond will be found at page 27. The bond appearing at said place is approved by the sheriff but not approved by the district judge, it being mandatory under the terms of Art. 818, C. C. P., that such bond be not only approved by the sheriff but also by the court trying the cause, or his successor in office. This requirement has not been met. We are without power to consider the bond presented herein. The appeal is dismissed.

Dismissed.